DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.            A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered. 

Acknowledgements
This Office Action is in response to Applicant’s response/application filed on 09/08/2022.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 18, 21-24 and 26-27 have been amended.
Claims 1-17, 25, and 28-30 have been canceled.
No claims have been added.
Claims 18-24, 26, 27, and 31 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 18-22, 26, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills (WO 2018056445), in view of Bugenhagen (US 20080207167).
Regarding claim(s) 18, Mills discloses:
          generating, by a server, first transaction information, the first transaction information used to indicate that user equipment has obtained control permission, the first transaction information comprising information about the user equipment and first data that comprises information about a target account of the server, and the control permission is revocable permission for the user equipment to control a target device (By disclosing, “In another embodiment, if the User A lends User B the object ([target device]) 30, User A manipulates the user terminal 120 to cause the user terminal 120 to execute a process for establishing a right to lease or right to use for the object 30. Upon start of the above-mentioned process, the user terminal 120 executes (i) a process for causing a right to lease or right to use to newly occurs, or (ii) a process for changing the right holder and details of an existing right to lease or right to use. The user terminal 120 ([server]) for example generates transaction data corresponding to the above-mentioned process to transmit the transaction data to one of the plurality of nodes 112. Thereby, the transaction data indicating that the right to lease or right to use of the object 30 has been transferred to User B ([owner of the user equipment]) is registered in the distributed ledger managing system 110 … Examples of the details of a newly occurring right to lease may include (i) the duration of the right to lease ([revocable])” ([0055]-[0056] of Mills); ““Identification information identifying each piece of transaction data is recorded in the transaction ID 702. User identification information of a user who is a successee in a right variation corresponding to each piece of transaction data is recorded in the successee user ID 704. User identification information of a user who is a successor ([owner of the user equipment]) in a right variation corresponding to each piece of transaction data is recorded in the successor user ID 706. Examples of the user identification information may include … a user private key..” ([0128] of Mills); the private key ([information about the user equipment]) corresponds to the user equipment ([0071] of Mills); “Identification information identifying each piece of transaction data is stored in the transaction ID 2202. Identification information identifying a user who has caused a right variation to occur corresponding to each piece of transaction data is stored in the manipulation account 2204 ([target account of the server])” ([0134] and T5 in Fig. 16 of Mills); “A right ID of a right expressed by each piece of transaction data is recorded in the right ID 708. The right ID may be information for identifying an object of the right, or may be information for identifying an object of the right and the type of the right” ([0127]-[0128] and Fig. 7 of Mills); the right of the object is the right to manipulate the object by using the user device ([0143] of Mills); and “because the property right of the object 930 belongs to User A, User A can also remotely manipulate the object 930 to lock the object 930” ([0247] of Mills)); 
            sending, by the server, the first transaction information to a blockchain   (By disclosing, “The user terminal 120 for example generates transaction data corresponding to the above-mentioned process to transmit the transaction data to one of the plurality of nodes 112. Thereby, the transaction data indicating that the right to lease or right to use of the object 30 has been transferred to User B is registered in the distributed ledger managing system 110 …” ([0055] of Mills));
            generating, when the control permission is revoked, second transaction information by the server, the second transaction information comprising second data, and there is a correspondence between the second data and the first data (By disclosing, “the transaction data generating unit 630 generates transaction data Ti for transfer concerning an i-th variation Vi of a right R” ([0117] and T6 of Fig. 16 of Mills); and the transaction data of T6 corresponds to transaction data of T5 because T5 indicates a right of use transfer from user A to user B, and T6 ([second transaction]) indicates the right of use transfer from user B back to user A (Fig. 16 of Mills)); and 
           sending, by the server, the second transaction information to the blockchain, wherein the second transaction information is used to indicate that the control permission on the target device has been revoked, and to instruct the target device, from the blockchain, to reject control over the target device by the user equipment (By disclosing, “the transaction data generating unit 630 transmits the generated transaction data to the distributed ledger managing system 110 through the communication control unit 610” ([0115] of Mills); “The data table 700 shows one embodiment in which information stored as a blockchain in the distributed ledger managing system 110 is expressed in a table format.”; the data table includes the first transaction (such as transaction T5) and the second transaction (such as transaction T6); the transaction T6 indicates that the right of the object 20 is transferred from user B to user A, which means the right of user B is revoked ([0127]-[0128] and Fig. 7 of Mills); and “In the present embodiment, upon reception of a command from the user terminal 920, the object 930 accesses the distributed ledger managing system 110 to judge whether or not User A is entitled or authorized to execute the command. …. On the other hand, if having determined that User A is not entitled or authorized to execute the command, the object 930 discards the command from the user terminal 920” ([0150] of Mills)).  
          Mills does not expressly disclose:
          the target device is a school internet device, and wherein the school internet device is configured to be controlled by a plurality of participants and the revocable permission only permits one participant of the plurality of participants to control the school internet device at a given time. 
         However, Bugenhagen teaches:
          the target device is a school internet device, and wherein the school internet device is configured to be controlled by a plurality of participants and the revocable permission only permits one participant of the plurality of participants to control the school internet device at a given time (By disclosing, “if the remote client or wireless management server does not detect activity for a specified amount of time, a time-out may cause the communication section to close for convenience or security. an organization may include a number of remote clients, but only one, or a specified number of users may access the wireless management server at any given time.” ([0048] of Bugenhagen); “A user may be first required to provide a secure identifier, such as a user name, password, or other authentication code or hardware interface that verifies the user is authorized to make changes within the authentication space 124. This authentication information may be used to create a secure connection between the remote client 103 and the wireless management server 102. The secure connection may be a virtual private network tunnel” ([0025] of Bugenhagen); and “The enterprise may be a business, school, organization, town, municipality, association, or other group. The enterprise is granted control over those numbers or devices through a specific computing device, secure software client, or other interface element such as remote client 103” ([0024] of Bugenhagen)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Mills in view of Bugenhagen to include a school internet device as the target device, and wherein the school internet device is configured to be controlled by a plurality of participants and the revocable permission only permits one participant of the plurality of participants to control the school internet device at a given time. Doing so would result in an improved invention because this would allow the target device to be used for sharing educational content by a teacher to students, thus expanding the scope of the claimed invention.

Regarding claim(s) 19, Mills in view of Bugenhagen disclose all the limitations in claim 18. Mills also discloses:
          determining, by the server, authorization information as permission X, wherein the authorization information corresponds to the control permission (By disclosing, “At a step of generating the transaction data Ti, the transaction data generating unit 630 may generate a signature value of the transaction data Ti by encrypting at least part of the transaction data Ti concerning the variation Vi in the right R using the private key ([authorization information]) 122 of User A, and arrange the signature value at an appropriate region of the transaction data Ti. Thereby, it can be warranted that the transaction data Ti is generated by User A who is the right holder of the right R.” ([0128] and Fig. 7 of Mills)); and
          using, by the server, a target value in the first transaction information to represent the permission X; and generating the first transaction information that carries the permission X (By disclosing, “The user terminal 120 for example generates transaction data corresponding to the above-mentioned process to transmit the transaction data to one of the plurality of nodes 112” ([0055] of Mills); “User identification information of a user who is a successor in a right variation corresponding to each piece of transaction data is recorded in the successor user ID 706. Examples of the user identification information may include a user name, a user account name, a user address, a user private key and other user identification information” ([0128] and Fig. 7 of Mills); and the generated transaction information includes the permission X (successor user ID 706) (Fig. 7 of Mills)) (Note: the value of the private key in the prior art can be the “target value” of the claim).  

Regarding claim(s) 20, Mills in view of Bugenhagen disclose all the limitations in claim 18. Mills also discloses:
         wherein the target account is controlled by the server (By disclosing, “Identification information identifying each piece of transaction data is stored in the transaction ID 2202. Identification information identifying a user who has caused a right variation to occur corresponding to each piece of transaction data is stored in the manipulation account 2204 ([target account of the server])”; and the manipulation account in T5 of Fig. 16 is controlled by user A device ([0134] and T5 in Fig. 16 of Mills)).

Regarding claim(s) 21, Mills discloses:
          after a target device detects second transaction information in a blockchain, determining, by the target device based on the second transaction information from the blockchain, that control permission has been revoked, wherein the second transaction information comprises second data, there is a correspondence between the second data and first data that comprises information about a target account of a server, and the control permission is permission for user equipment to control the target device (By disclosing, “the transaction data generating unit 630 transmits the generated transaction data to the distributed ledger managing system 110 through the communication control unit 610” ([0115] of Mills); “The data table 700 shows one embodiment in which information stored as a blockchain in the distributed ledger managing system 110 is expressed in a table format.”; the data table includes the first transaction (such as transaction T5) and the second transaction (such as transaction T6); the transaction T6 indicates that the right of the object 20 is transferred from user B to user A, which means the right of user B is revoked ([0127]-[0128] and Fig. 7 of Mills); and “In the present embodiment, upon reception of a command from the user terminal 920, the object 930 ([target device]) accesses the distributed ledger managing system 110 to judge whether or not User A is entitled or authorized to execute the command. …. On the other hand, if having determined that User A is not entitled or authorized to execute the command, the object 930 discards the command from the user terminal 920” ([0150] of Mills); “the transaction data generating unit 630 generates transaction data Ti for transfer concerning an i-th variation Vi of a right R” ([0117] and T6 of Fig. 16 of Mills); the transaction data of T6 corresponds to transaction data of T5 because T5 indicates a right of use transfer from user A to user B, and T6 indicates the right of use transfer from user B back to user A (Fig. 16 of Mills); “Identification information identifying each piece of transaction data is stored in the transaction ID 2202. Identification information identifying a user who has caused a right variation to occur corresponding to each piece of transaction data is stored in the manipulation account 2204 ([target account of the server])” ([0134] and T5 in Fig. 16 of Mills); the right of the object is the right to manipulate the object by using the user device ([0143] of Mills); and “because the property right of the object 930 belongs to User A, User A can also remotely manipulate the object 930 to lock the object 930” ([0247] of Mills));
           determining, by the target device, the user equipment in first transaction information obtained from the blockchain, wherein the first transaction information comprises the first data and information about the user equipment, the first transaction information is used to indicate that the user equipment has obtained the control permission, and the first transaction information is generated by the server (By disclosing, “As a response to a request from the object 930, the distributed ledger managing system 110 transmits, to the object 930, information extracted from a blockchain”, “User identification information of a user who is a successor in a right variation corresponding to each piece of transaction data is recorded in the successor user ID 706. Examples of the user identification information may include … a user private key.” ([0128] of Mills); the private key ([information about the user equipment]) corresponds to the user equipment ([0071] of Mills); the right of the object is the right to manipulate the object by using the user device ([0143] of Mills); and “because the property right of the object 930 belongs to User A, User A can also remotely manipulate the object 930 to lock the object 930” ([0247] of Mills));  and 
          rejecting, by the target device, control over the target device by the user equipment (By disclosing, “In the present embodiment, upon reception of a command from the user terminal 920, the object 930 accesses the distributed ledger managing system 110 to judge whether or not User A is entitled or authorized to execute the command. …. On the other hand, if having determined that User A is not entitled or authorized to execute the command, the object 930 discards the command from the user terminal 920” ([0150] of Mills)).  
           Mills does not expressly disclose:
          the target device is a school internet device, and wherein the school internet device is configured to be controlled by a plurality of participants and the revocable permission only permits one participant of the plurality of participants to control the school internet device at a given time. 
         However, Bugenhagen teaches:
          the target device is a school internet device, and wherein the school internet device is configured to be controlled by a plurality of participants and the revocable permission only permits one participant of the plurality of participants to control the school internet device at a given time (By disclosing, “if the remote client or wireless management server does not detect activity for a specified amount of time, a time-out may cause the communication section to close for convenience or security. an organization may include a number of remote clients, but only one, or a specified number of users may access the wireless management server at any given time.” ([0048] of Bugenhagen); “A user may be first required to provide a secure identifier, such as a user name, password, or other authentication code or hardware interface that verifies the user is authorized to make changes within the authentication space 124. This authentication information may be used to create a secure connection between the remote client 103 and the wireless management server 102. The secure connection may be a virtual private network tunnel” ([0025] of Bugenhagen); and “The enterprise may be a business, school, organization, town, municipality, association, or other group.” ([0024] of Bugenhagen)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Mills in view of Bugenhagen to include a school internet device as the target device, and wherein the school internet device is configured to be controlled by a plurality of participants and the revocable permission only permits one participant of the plurality of participants to control the school internet device at a given time. Doing so would result in an improved invention because this would allow the target device to be used for sharing educational content by a teacher to students, thus expanding the scope of the claimed invention.

Regarding claim(s) 22, Mills in view of Bugenhagen disclose all the limitations in claim 21. Mills also discloses:
          receiving, by the target device from the blockchain, the first transaction information sent by the server (By disclosing, “The user terminal 120 for example generates transaction data corresponding to the above-mentioned process to transmit the transaction data to one of the plurality of nodes 112. Thereby, the transaction data indicating that the right to lease or right to use of the object 30 has been transferred to User B is registered in the distributed ledger managing system 110 …” ([0055] of Mills); “As a response to a request from the object 930, the distributed ledger managing system 110 transmits, to the object 930, information extracted from a blockchain” ([0206] of Mills)); 
          verifying, by the target device, the control permission based on the first transaction information (By disclosing, “At S1316, the communication control unit 1122 of the object 930 receives a response from the right managing server 940 or the distributed ledger managing system 110 to forward the response to the function control unit 1126. The function control unit 1126 judges whether or not User A is entitled or authorized to execute a command to the object 930 based on an extraction result received from the right managing server 940 or the distributed ledger managing system 110 and user identification information of User A received from the user terminal 920” ([0206], [0208] and Fig. 13 of Mills)); 
           determining, by the target device, that verifying the control permission succeeds (By disclosing, “The function control unit 1126 judges whether or not User A is entitled or authorized to execute a command to the object 930 based on an extraction result received from the right managing server 940 or the distributed ledger managing system 110 and user identification information of User A received from the user terminal 920”; and “If it is judged that User A is entitled or authorized to execute a command to the object 930, the function control unit 1126 causes the command executing unit 1128 to execute a process corresponding to the above-mentioned command” ([0208]-[0209] of Mills)); and 
          accepting, by the target device, control over the target device by the first participant (By disclosing, “According to the present embodiment, first, at S1302, the I/O unit 620 of the user terminal 920 accepts an input from User A. The above-mentioned input may be an instruction concerning manipulation of the object 930” ([0203] of Mills); and “If it is judged that User A is entitled or authorized to execute a command to the object 930, the function control unit 1126 causes the command executing unit 1128 to execute a process corresponding to the above-mentioned command” ([0208]-[0209] of Mills)).  

Regarding claim(s) 26, Mills discloses:
          A target device, comprising a memory configured to store a program and an instruction ([0047]-[0049], Fig. 1 element 30, and Fig. 11 of Mills), 
          a processor configured to execute the program in the memory ([0047]-[0049] of Mills);
          a transceiver configured to send or receive information under control of the processor (By disclosing, “the I/O unit 620 accepts an input to the user terminal. … the I/O unit 620 outputs information from the user terminal” ([0047]-[0049], [0113]-[0114], and Fig. 6 element 6200 of Mills), 
 and 
          a bus system configured to connect the memory, the transceiver, and the processor, so that the memory, the transceiver, and the processor communicate with each other ([0047]-[0049] of Mills); 
           wherein the processor is configured to invoke the program and the instruction in the memory to perform a method comprising: 
           generating, by the processor, first transaction information, the first transaction information used to indicate that user equipment has obtained control permission, the first transaction information comprising information about the user equipment and first data that comprises information about a target account of the server, and the control permission is revocable permission for the user equipment to5U.S. Patent Application Serial No. 16/491,319 Attorney Docket No. 13210004USSecond Preliminary Amendmentcontrol a target device (By disclosing, “In another embodiment, if the User A lends User B the object ([target device]) 30, User A manipulates the user terminal 120 to cause the user terminal 120 to execute a process for establishing a right to lease or right to use for the object 30. Upon start of the above-mentioned process, the user terminal 120 executes (i) a process for causing a right to lease or right to use to newly occurs, or (ii) a process for changing the right holder and details of an existing right to lease or right to use. The user terminal 120 ([server]) for example generates transaction data corresponding to the above-mentioned process to transmit the transaction data to one of the plurality of nodes 112. Thereby, the transaction data indicating that the right to lease or right to use of the object 30 has been transferred to User B ([owner of the user equipment]) is registered in the distributed ledger managing system 110 … Examples of the details of a newly occurring right to lease may include (i) the duration of the right to lease ([revocable])” ([0055]-[0056] of Mills); ““Identification information identifying each piece of transaction data is recorded in the transaction ID 702. User identification information of a user who is a successee in a right variation corresponding to each piece of transaction data is recorded in the successee user ID 704. User identification information of a user who is a successor ([owner of the user equipment]) in a right variation corresponding to each piece of transaction data is recorded in the successor user ID 706. Examples of the user identification information may include … a user private key..” ([0128] of Mills); the private key ([information about the user equipment]) corresponds to the user equipment ([0071] of Mills); “Identification information identifying each piece of transaction data is stored in the transaction ID 2202. Identification information identifying a user who has caused a right variation to occur corresponding to each piece of transaction data is stored in the manipulation account 2204 ([target account of the server])” ([0134] and T5 in Fig. 16 of Mills); “A right ID of a right expressed by each piece of transaction data is recorded in the right ID 708. The right ID may be information for identifying an object of the right, or may be information for identifying an object of the right and the type of the right” ([0127]-[0128] and Fig. 7 of Mills); the right of the object is the right to manipulate the object by using the user device ([0143] of Mills); and “because the property right of the object 930 belongs to User A, User A can also remotely manipulate the object 930 to lock the object 930” ([0247] of Mills)); 
          sending, by the transceiver, the first transaction information to a blockchain (By disclosing, “The user terminal 120 for example generates transaction data corresponding to the above-mentioned process to transmit the transaction data to one of the plurality of nodes 112. Thereby, the transaction data indicating that the right to lease or right to use of the object 30 has been transferred to User B is registered in the distributed ledger managing system 110 …” ([0055] of Mills));
           generating, when the control permission is revoked, second transaction information by the processor, the second transaction information comprising second data, and there is a correspondence between the second data and the first data (By disclosing, “the transaction data generating unit 630 generates transaction data Ti for transfer concerning an i-th variation Vi of a right R” ([0117] and T6 of Fig. 16 of Mills); and the transaction data of T6 corresponds to transaction data of T5 because T5 indicates a right of use transfer from user A to user B, and T6 indicates the right of use transfer from user B back to user A (Fig. 16 of Mills)); and 
           sending, by the transceiver, the second transaction information to the blockchain, wherein the second transaction information is used to indicate that the control permission on the target device has been revoked, and to instruct the target device, from the blockchain, to reject control over the target device by the user equipment (By disclosing, “the transaction data generating unit 630 transmits the generated transaction data to the distributed ledger managing system 110 through the communication control unit 610” ([0115] of Mills); “The data table 700 shows one embodiment in which information stored as a blockchain in the distributed ledger managing system 110 is expressed in a table format.”; the data table includes the first transaction (such as transaction T5) and the second transaction (such as transaction T6); the transaction T6 indicates that the right of the object 20 is transferred from user B to user A, which means the right of user B is revoked ([0127]-[0128] and Fig. 7 of Mills); “In the present embodiment, upon reception of a command from the user terminal 920, the object 930 accesses the distributed ledger managing system 110 to judge whether or not User A is entitled or authorized to execute the command. …. On the other hand, if having determined that User A is not entitled or authorized to execute the command, the object 930 discards the command from the user terminal 920” ([0150] of Mills); and the right of the object is the right to manipulate the object by using the user device ([0143] and [0247] of Mills)).  
           Mills does not expressly disclose:
          the target device is a school internet device, and wherein the school internet device is configured to be controlled by a plurality of participants and the revocable permission only permits one participant of the plurality of participants to control the school internet device at a given time. 
          However, Bugenhagen teaches:
          the target device is a school internet device, and wherein the school internet device is configured to be controlled by a plurality of participants and the revocable permission only permits one participant of the plurality of participants to control the school internet device at a given time (By disclosing, “if the remote client or wireless management server does not detect activity for a specified amount of time, a time-out may cause the communication section to close for convenience or security. an organization may include a number of remote clients, but only one, or a specified number of users may access the wireless management server at any given time.” ([0048] of Bugenhagen); “A user may be first required to provide a secure identifier, such as a user name, password, or other authentication code or hardware interface that verifies the user is authorized to make changes within the authentication space 124. This authentication information may be used to create a secure connection between the remote client 103 and the wireless management server 102. The secure connection may be a virtual private network tunnel” ([0025] of Bugenhagen); and “The enterprise may be a business, school, organization, town, municipality, association, or other group.” ([0024] of Bugenhagen)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Mills in view of Bugenhagen to include a school internet device as the target device, and wherein the school internet device is configured to be controlled by a plurality of participants and the revocable permission only permits one participant of the plurality of participants to control the school internet device at a given time. Doing so would result in an improved invention because this would allow the target device to be used for sharing educational content by a teacher to students, thus expanding the scope of the claimed invention.

Regarding claim(s) 31, Mills in view of Bugenhagen disclose all the limitations in claim 18. Mills also discloses:
          wherein the second transaction information includes a private key of the target account of the server (By disclosing, “Identification information identifying each piece of transaction data is recorded in the transaction ID 702. User identification information of a user who is a successee in a right variation corresponding to each piece of transaction data is recorded in the successee user ID 704. User identification information of a user who is a successor in a right variation corresponding to each piece of transaction data is recorded in the successor user ID 706. Examples of the user identification information may include a user name, a user account name, a user address, a user private key and other user identification information. ([0128] of Mills)).
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills (WO 2018056445), in view of Bugenhagen (US 20080207167), and further in view of Langschaedel (US 20150262176).
Regarding claim(s) 23, Mills in view of Bugenhagen disclose all the limitations in claims 21 and 22. Mills further discloses:
          after the accepting, by the target device, of control over the target device by the user equipment, and before the determining, by the target device based on the second transaction information, the control permission has been revoked, checking, by the target device, the blockchain (By disclosing, a user transmits a command to the target device for controlling the target device ([0203]-[0204] and Fig. 13 of Mills); the target device allow the user to control the target device if the user is the current right holder that authorized to control the target device, which means the target device accepts the control over the target device by the user equipment ([0206]-[0209] and Fig. 13 of Mills); and the target device may be transferred from a first user to a second user ([0227] and Fig. 16 of Mills); if the second user wants to manipulate the target device, the second user will send a command to the target device for controlling the target device ([0203] of Mills); “At S1312, the communication control unit 1122 of the object 930 receives a command from the user terminal 920 to forward the command to the request generating unit 1124. The request generating unit 1124 generates data for requesting to extract user identification information of the current right holder of a right related to the above-mentioned command. The request generating unit 1124 transmits, to the distributed ledger managing system 110, the generated data and a right ID of the right related to the above-mentioned command…. At S1314, the distributed ledger managing system 110 receives a request from the object 930. The distributed ledger managing system 110 accesses a blockchain expressing each right of rights indicated by one or more right IDs received from the object 930. Thereafter, the distributed ledger managing system 110 extracts user identification information of the current right holder for each right of the rights indicated by the one or more right IDs received from the object 930” ([0205]-[0206] and Fig. 13 of Mills); and the target device judges whether the second user who send the command is entitled to manipulate the target device, and if the second user is authorized, the target device allow the second user to control the target device, which teaches that the target device determines that the first user is no longer the right holder of the target device ([0208]-[0209] of Mills)). 
           Mills does not disclose:
           periodically checking, by the school Internet device, whether the second transaction exists in the blockchain; and 
           after the second transaction exists in the blockchain, performing, by the school Internet device, a step to be performed when the second transaction information is detected.  
           However, Langschaedel teaches:
           periodically checking, by a device, whether the second transaction exists in the blockchain (By disclosing, “The block chain checker 567, at 570, periodically checks the block chain. For purposes of this discussion, the block chain checker 567 checks the block chain to determine whether there are any new transactions for the bitcoin addresses 502 and 510 stored in association with the button ID 460” ([0201] of Langschaedel)); and 
           after the second transaction exists in the blockchain, performing, by the device, a step to be performed when the second transaction information is detected (By disclosing, “The block chain checker 567, at 570, periodically checks the block chain. For purposes of this discussion, the block chain checker 567 checks the block chain to determine whether there are any new transactions for the bitcoin addresses 502 and 510 stored in association with the button ID 460. If the blockchain checker 567 finds any further transactions, the block chain checker 567 notifies the bit updater 568.” ([0201] of Langschaedel)). 
            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Mills and Bugenhagen, in view of Langschaedel to include techniques of periodically checking, by the target device, whether the second transaction exists in the blockchain; and if the second transaction exists in the blockchain, performing, by the target device, a step to be performed when the second transaction information is detected. Doing so would result in an improved invention because this would allow the target device update the status of the control permission as soon as the permission changes, thus improving the efficiency of the claimed invention.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills (WO 2018056445), in view of Bugenhagen (US 20080207167), and further in view of Lu (US 20170180128).
Regarding claim 24, Mills in view of Bugenhagen disclose all the limitations in claims 21 and 22. Mills also discloses:
          receiving, by the target device, third transaction information sent by the user equipment, wherein the third transaction information comprises third data, and the third data corresponds to the user equipment (By disclosing, “The client terminal 22 or the client terminal 24 may transmit, to the right managing server 940, a transaction including data indicating contract details and encoded data of data indicating the contract details” ([0218] of Mills); “Upon reception of the object 930, User B confirms the state and operation of the object 930. If User B manipulates the object 930, the computer of the object 930 may transmit, to the client terminal 24, a command for generating a transaction indicating a manipulation history of the object 930 and transmitting the transaction to the right managing server 940. Upon reception of the above-mentioned command from the computer of the object 930, the client terminal 24 generates a transaction indicating a manipulation history of the object 930 ([third transaction]) to transmit the transaction to the right managing server 940” ([0232] of Mills); “the transaction data generated by the transaction data generating unit 630 may be transmitted directly to the object 930, or may be transmitted to the object 930 through the right managing server 940” ([0173] of Mills); and the manipulation of the object is the right to manipulate the object by using the user device ([0143] and [0247] of Mills)); and
         receiving, by the target device from the blockchain, the first transaction information sent by the server (By disclosing, “In another embodiment, if the User A lends User B the object 30, User A manipulates the user terminal 120 to cause the user terminal 120 to execute a process for establishing a right to lease or right to use for the object 30. Upon start of the above-mentioned process, the user terminal 120 executes (i) a process for causing a right to lease or right to use to newly occurs, or (ii) a process for changing the right holder and details of an existing right to lease or right to use. The user terminal 120 ([server]) for example generates transaction data corresponding to the above-mentioned process to transmit the transaction data to one of the plurality of nodes 112” ([0055]-[0056] of Mills); “At S1314, the distributed ledger managing system 110 receives a request from the object 930. The distributed ledger managing system 110 accesses a blockchain expressing each right of rights indicated by one or more right IDs received from the object 930. Thereafter, the distributed ledger managing system 110 extracts user identification information of the current right holder for each right of the rights indicated by the one or more right IDs received from the object 930. As a response to a request from the object 930, the distributed ledger managing system 110 transmits, to the object 930, information extracted from a blockchain” ([0206] of Mills)).    
          Mills does not disclose:
          receiving, by the school Internet device, a transaction ID, of the first transaction information, sent by the user equipment;
          determining, by the school Internet device, a transaction ID of the first transaction information based on the third transaction information; and 
           receiving, by the school Internet device from the blockchain based on the transaction ID, the first transaction information sent by the server.    
          However, Lu teaches:
           receiving, by a device, a transaction ID, of the first transaction information, sent by the user equipment (By disclosing, “The verifier device is configured to receive a message from a user device of the user, said message comprising a transaction identifier and a user public key allocated to the user” ([0019] of Lu));
          determining, by the device, a transaction ID of the first transaction information based on the third transaction information (By disclosing, “The verifier device is configured to receive a message from a user device of the user, said message comprising a transaction identifier and a user public key allocated to the user. The verifier device is configured to retrieve a block chain transaction comprising an issuer signature from a block chain using the transaction identifier and to verify the transaction” ([0019] of Lu)); and 
           receiving, by the device from the blockchain based on the transaction ID, the first transaction information sent by the server (By disclosing, “The verifier device is configured to receive a message from a user device of the user, said message comprising a transaction identifier and a user public key allocated to the user. The verifier device is configured to retrieve a block chain transaction comprising an issuer signature from a block chain using the transaction identifier and to verify the transaction” ([0019] of Lu)).    
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Mills and Bugenhagen, in view of Lu to include techniques of receiving, by the target device, a transaction ID, of the first transaction information, sent by the user equipment; determining, by the target device, a transaction ID of the first transaction information based on the third transaction information; and receiving, by the target device from the blockchain based on the transaction ID, the first transaction information sent by the server. Doing so would result in an improved invention because this would allow the target device retrieve the right transaction from the blockchain by using the transaction identifier, thus improving the efficiency and clarity of the claimed invention.
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills (WO 2018056445), in view of Bugenhagen (US 20080207167), further in view of Langschaedel (US 20150262176), and Lu (US 20170180128).
Regarding claim 27, Mills in view of Bugenhagen further in view of Langschaedel disclose all the limitations in claims 21, 22, and 23. Mills further discloses:
          receiving, by the target device, third transaction information sent by the user equipment, wherein the third transaction information comprises third data, and the third data corresponds to the user equipment (By disclosing, “The client terminal 22 or the client terminal 24 may transmit, to the right managing server 940, a transaction including data indicating contract details and encoded data of data indicating the contract details” ([0218] of Mills); “Upon reception of the object 930, User B confirms the state and operation of the object 930. If User B manipulates the object 930, the computer of the object 930 may transmit, to the client terminal 24, a command for generating a transaction indicating a manipulation history of the object 930 and transmitting the transaction to the right managing server 940. Upon reception of the above-mentioned command from the computer of the object 930, the client terminal 24 generates a transaction indicating a manipulation history of the object 930 ([third transaction]) to transmit the transaction to the right managing server 940” ([0232] of Mills); “the transaction data generated by the transaction data generating unit 630 may be transmitted directly to the object 930, or may be transmitted to the object 930 through the right managing server 940” ([0173] of Mills); and the manipulation of the object is the right to manipulate the object by using the user device ([0143] and [0247] of Mills)); and
         receiving, by the target device from the blockchain, the first transaction information sent by the server (By disclosing, “In another embodiment, if the User A lends User B the object 30, User A manipulates the user terminal 120 to cause the user terminal 120 to execute a process for establishing a right to lease or right to use for the object 30. Upon start of the above-mentioned process, the user terminal 120 executes (i) a process for causing a right to lease or right to use to newly occurs, or (ii) a process for changing the right holder and details of an existing right to lease or right to use. The user terminal 120 ([server]) for example generates transaction data corresponding to the above-mentioned process to transmit the transaction data to one of the plurality of nodes 112” ([0055]-[0056] of Mills); “At S1314, the distributed ledger managing system 110 receives a request from the object 930. The distributed ledger managing system 110 accesses a blockchain expressing each right of rights indicated by one or more right IDs received from the object 930. Thereafter, the distributed ledger managing system 110 extracts user identification information of the current right holder for each right of the rights indicated by the one or more right IDs received from the object 930. As a response to a request from the object 930, the distributed ledger managing system 110 transmits, to the object 930, information extracted from a blockchain” ([0206] of Mills)).    
          Mills does not disclose:
          receiving, by the school Internet device, a transaction ID, of the first transaction information, sent by the user equipment;
          determining, by the school Internet device, a transaction ID of the first transaction information based on the third transaction information; and 
           receiving, by the school Internet device from the blockchain based on the transaction ID, the first transaction information sent by the server.    
          However, Lu teaches:
           receiving, by a device, a transaction ID, of the first transaction information, sent by the user equipment (By disclosing, “The verifier device is configured to receive a message from a user device of the user, said message comprising a transaction identifier and a user public key allocated to the user” ([0019] of Lu));
          determining, by the device, a transaction ID of the first transaction information based on the third transaction information (By disclosing, “The verifier device is configured to receive a message from a user device of the user, said message comprising a transaction identifier and a user public key allocated to the user. The verifier device is configured to retrieve a block chain transaction comprising an issuer signature from a block chain using the transaction identifier and to verify the transaction” ([0019] of Lu)); and 
           receiving, by the device from the blockchain based on the transaction ID, the first transaction information sent by the server (By disclosing, “The verifier device is configured to receive a message from a user device of the user, said message comprising a transaction identifier and a user public key allocated to the user. The verifier device is configured to retrieve a block chain transaction comprising an issuer signature from a block chain using the transaction identifier and to verify the transaction” ([0019] of Lu)).    
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Mills, Bugenhagen and Langschaedel,  in view of Lu to include techniques of receiving, by the target device, a transaction ID, of the first transaction information, sent by the user equipment; determining, by the target device, a transaction ID of the first transaction information based on the third transaction information; and receiving, by the target device from the blockchain based on the transaction ID, the first transaction information sent by the server. Doing so would result in an improved invention because this would allow the target device retrieve the right transaction from the blockchain by using the transaction identifier, thus improving the efficiency and clarity of the claimed invention.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. § 102 and 35 U.S.C. § 103 rejection have been considered but are moot in view of new grounds of rejection initiated by applicant’s amendment to the claims.
		

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170346830 to Goldfarb for disclosing processing, with a permission-management application requests to manage permissions of one or more users to access resources with client computing devices.
US 20180302222 to Agrawal for disclosing access control in distributed blockchain-based internet of things network.
US 20190020648 to Haque for disclosing managing device association and access.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUAN ZHANG/Examiner, Art Unit 3685